Title: From George Washington to John Gooch, 23 October 1780
From: Washington, George
To: Gooch, John


                  
                     Sir
                     Head Quarters Prekaness 23d Octobr
                     1780
                  
                  In answer to yours of the 11th: I can only inform you that a
                     Certificate is absolutely necessary from Genl Cornel, (then Coll Cornel) of the
                     time of your appointment and of the time at which he gave you notice that the
                     Regiment could not be compleated, is necessary to enable you to draw your
                     pay—When you have obtained that and produce Vouchers of your having drawn no
                     pay during the time, I will issue a Warrant for the Amount. I am Sir Yr most
                     obt Servt
                  
                     G: W——n
                  
               